Citation Nr: 0814110	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974, 
from July 1974 to July 1976, and from November 1976 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2002 rating action, 
by the Jackson, Mississippi, Regional Office (RO), which 
denied the veteran's claim for a TDIU.  He perfected a timely 
appeal to that decision.  The veteran testified at a hearing 
before a Decision Review Officer (DRO) in April 2004.  A 
transcript of that hearing has been associated with the 
claims folder.  

In September 2005, the Board remanded the case to the RO for 
further evidentiary development.  In March 2007, the Board 
again remanded the case to the RO for still further 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran is service connected for residuals, chip 
fracture, left hip, with minimal traumatic arthritis, rated 
as 30 percent disabling; degenerative disc disease, lumbar 
spine, with left radiculopathy, status post left laminectomy, 
L5 associated with residuals, chip fracture, left hip, with 
minimal traumatic arthritis, rated as 20 percent disabling; 
and L5 left radiculopathy, associated with degenerative 
disease, lumbar spine, with left radiculopathy, status post 
left laminectomy, rated as 10 percent disabling.  The 
veteran's combined schedular rating is 50 percent.  

2.  The veteran completed high school and has reported having 
two additional years of college.  He has had occupational 
experience as a machine operator; he last worked full time in 
May 1994.  

3.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and previous work experience.  


CONCLUSION OF LAW

The criteria for a total rating for compensation based on 
individual unemployability (TDIU) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2002 from the RO to the veteran which 
was issued prior to the initial RO decision in May 2002.  
Additional letters were issued in June 2003 and March 2007.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2002 SOC, the November 2003 SSOC, March 2005 SSOC, the 
August 2006 SSOC, and the October 2007 SSOC provided the 
veteran with an additional 60 days to submit additional 
evidence.  Even if the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in October 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a TDIU, given that the veteran has 
provided testimony before a Decision Review Officer (DRO) at 
the RO, and given that he has been provided all the criteria 
necessary for establishing a TDIU, we find that there has 
been fundamental fairness.  


II.  Factual background.

The veteran's application for TDIU benefits (VA Form 21-8940) 
was received in July 2002.  The veteran indicated that he had 
completed four years of high school education; he also had 
two years of college.  He further indicated that he has had 
occupational experience as a machine operator; he reported 
that he became too disabled to work in May 1994.  

The veteran is service connected for residuals, chip 
fracture, left hip, with minimal traumatic arthritis, rated 
as 30 percent disabling; degenerative disc disease, lumbar 
spine, with left radiculopathy, status post left laminectomy, 
L5 associated with residuals, chip fracture, left hip, with 
minimal traumatic arthritis, rated as 20 percent disabling; 
and L5 left radiculopathy, associated with degenerative 
disease, lumbar spine, with left radiculopathy, status post 
left laminectomy, rated as 10 percent disabling.  The 
veteran's combined schedular rating is 50 percent.  

Submitted in support of the veteran's claim were VA progress 
notes dated from January 2001 through October 2002.  These 
records show that the veteran received evaluation and 
treatment for chronic low back pain, radiculopathy, and left 
hip pain.  

On the occasion of a VA examination in March 2002, the 
veteran complained of chronic pain in the left hip and did 
use a walking stick for ambulation.  It was noted that the 
veteran also had lumbosacral disc disease post surgery.  The 
examiner noted that the symptoms overlap and it was 
difficulty for him to differentiate between the pain of the 
left hip as associated with the traumatic arthritis versus 
the radicular pain associated with the hip from his 
degenerative disc disease of the lumbar spine.  It was noted 
that the veteran walked with a definite limp, using a cane 
and giving to his left extremity.  The examiner noted that 
the veteran had pain in the left hip with ambulation, 
associated with his traumatic arthritis, and would be limited 
in doing activity that required extended standing or walking.  
However, the examiner stated that it would be difficult to 
make any statement concerning the degree to which the veteran 
had increased pain and fatigability as well as decreased 
range of motion as associated with flare-ups.  

VA progress notes dated from October 2002 through January 
2004 show that the veteran continued to receive clinical 
evaluation and treatment for chronic low back pain, 
radiculopathy and left hip pain.  

At a personal hearing in April 2004, the veteran testified 
that he had chronic pain in the left hip.  The veteran also 
testified that the pain in his left hip limited his ability 
to perform daily activities.  The veteran indicated that he 
last worked in May 1994; he worked as an assembly line 
worker, which involved hooking up harnesses to be placed into 
cars.  The veteran maintained that he was no longer able to 
do the job he previously did because of his hip and his back.  
The veteran reported that he was unable to do any job that 
required prolong standing, sitting, or any bending.  

The veteran was afforded a VA examination in April 2004.  At 
that time, he was reported to be unemployed.  It was noted 
that the veteran was able to walk a block with an occasional 
brief rest; and, he used a cane in his right hand.  The 
veteran also reported a dull aching pain in the left hip when 
reclining, which limits his ability to walk or sit for any 
length of time.  Following a physical examination, the 
veteran was diagnosed with mild osteoarthritis, left hip.  
The examiner noted the veteran's active and passive ranges of 
motion were the same.  The examiner stated that he was unable 
to detect any objective evidence of weakness, incoordination, 
fatigability, or loss of motion due to the above.  The range 
of motion was determined by pain.  The examiner further noted 
that he was unable to estimate the range of motion, amount of 
pain, or functional capacity during a flare up without 
resorting to pure speculation.  He noted the amount of 
arthritic change in the veteran's hip was minimal; therefore, 
he was surprised that the veteran's motion was limited as 
much as he demonstrated on the examination.  

VA progress notes, dated from January 2004 through July 2006, 
reflecting ongoing clinical evaluation and treatment for 
chronic low back pain, secondary to degenerative joint 
disease.  

The veteran was afforded a VA examination in April 2007, at 
which time it was noted that he was last employed in 1994; he 
worked on the assembly line for the auto company.  Currently, 
he is not working.  The veteran indicated that he was let go 
from the job because of his hip pain and the back pain.  The 
examiner noted that, functionally, the veteran was 
independent in all basic activities of daily living skills.  
He is able to walk with a straight cane for a short distance.  
Any long distance walking would most likely provoke his flare 
of pain.  He indicated that he can only walk approximately 50 
feet or so; no physician has prescribed complete rest in the 
past 12 months.  The impression was traumatic degenerative 
joint disease of the left hip secondary to the injury, mild 
to moderate degree; and degenerative disk disease and 
degenerative joint disease of L-S spine status post lumbar 
disckectomy, L5-S1, with the radicular pain, mild to moderate 
in severity.  The examiner opined that the current severity 
of the medical condition of the left hip and lumbosacral 
spine are sufficient enough to preclude the veteran from 
returning to his previous occupation; however, they should 
not preclude him in any other occupation opportunity that 
would not cause over physical exerted activity to his low 
back and hip.  


III.  Legal analysis.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service- connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2007); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine whether there are 
circumstances in this case apart from the non- service- 
connected conditions and advancing age which would justify a 
total disability rating based on unemployability.  In other 
words, the BVA must determine if there are circumstances, 
apart from non-service-connected disabilities, that place 
this veteran in a different position than other veterans with 
an 80 [percent] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (3007).  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran has a high school education as well as two years 
of college.  On his formal TDIU claim, he reported that he 
last worked in May 1994; he indicated that he has had 
occupation experience as a machine operator.  

The veteran has established service connection for residuals, 
chip fracture, left hip, with minimal traumatic arthritis, 
rated as 30 percent disabling; degenerative disc disease, 
lumbar spine, with left radiculopathy, status post left 
laminectomy, L5 associated with residuals, chip fracture, 
left hip, with minimal traumatic arthritis, rated as 20 
percent disabling; and L5 left radiculopathy, associated with 
degenerative disease, lumbar spine, with left radiculopathy, 
status post left laminectomy, rated as 10 percent disabling.  
The veteran's combined service-connected disability rating is 
50 percent.  38 C.F.R. § 4.25 (2007).  

The evidence does not reflect that the veteran has a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation or that he has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Therefore, he does not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  
Nonetheless, the Board must consider whether the claim should 
be referred for assignment of a total rating on an 
extraschedular rating.  

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is 
whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
service-connected disabilities.  In this case, the Board 
finds no such unusual circumstances.  While the record 
indicates that the veteran may have some pain and functional 
impairment caused by his low back and left hip disabilities, 
the Board concludes the veteran is not unemployable due to 
his service-connected low back and left hip disorders.  The 
veteran claims that his service-connected low back 
disability, radiculopathy, and left hip disabilities 
prevented him from performing the tasks required to maintain 
employment.  Significantly, following a VA examination in 
April 2007, the VA examiner noted that the current severity 
of the medical condition of the left hip and lumbosacral 
spine are sufficient enough to preclude the veteran from 
returning to his previous occupation; however, the examiner 
did not indicate that the veteran's disabilities precluded 
him from all substantial gainful employment.  The examiner 
specifically stated "his current severity of his medical 
condition of the left hip and lumbosacral spine are 
sufficient enough to preclude him from returning to his 
previous occupation.  Should not precluded him in any other 
occupation opportunity that would not cause over physical 
exerted activity to his low back and hip."  There is no 
medical evidence of record that his disabilities preclude him 
from any substantial gainful employment.  Finally, the mere 
fact that the veteran is not working, and has not worked for 
many years does not equate to a showing of disability due to 
service-connected disabilities.  

In this case, the preponderance of the evidence is against 
finding that the veteran's service-connected disability makes 
him unemployable.  There is no evidence showing that his 
service-connected conditions are of such severity as to 
preclude substantially gainful employment.  In Van Hoose, the 
Court noted, the sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. § 4.16(a) (2007).  In 
this case, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based on 
the veteran's service-connected disabilities.  Again, no 
medical professional has indicated that the veteran's 
service-connected disabilities have rendered him 
unemployable.  The veteran's service-connected disabilities 
may affect his abilities to some degree, but there is no 
evidence that his service-connected disabilities prevent him 
from being able to perform light or medium duty work, or some 
other type of substantially gainful employment as a result of 
his condition.  Rather, there is evidence that the 
disabilities should not preclude occupational opportunity 
that would not cause "over physical exerted activity to his 
low back and hip."  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disability is assessed 
in the context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

A total rating for compensation on the basis of individual 
unemployability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


